PER CURIAM:
Kevin Leandrew Thorpe appeals the district court’s order denying his 18 U.S.C. § 3582(c)(2) (2006) motion for reduction in his sentence and request for appointment of counsel. We have reviewed the record and find no reversible error. Accordingly, *188we affirm for the reasons set forth by the district court. United States v. Thorpe, No. 3:05-cr-00340-JRS (E.D.Va. May 29, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.